Citation Nr: 1409221	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-30 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic disorder (PTSD), depression, anxiety, and polysubstance abuse.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied entitlement to service connection for PTSD.  

Although the Veteran only made a claim for service connection for PTSD, the record contains diagnoses of depression, anxiety, and polysubstance abuse as well.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).

While the issue of service connection for PTSD has previously been denied in a final decision, the liberalizing amendment to 38 C.F.R. § 3.304(f) created a new factual basis for adjudicating the claim, which provides for de novo review.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Ervin v. Shinseki, 24 Vet. App. 318 (2011).    


FINDINGS OF FACT

The evidence is in relative equipoise that the Veteran has a current acquired psychiatric disability, and the private medical opinion positively links his current mental disability to a combat stressor in service.   


CONCLUSIONS OF LAW

The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a current disability which is related to a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Claims for service connection for PTSD require medical diagnosis conforming to the requirements of section 4.125(a), a credible in-service stressor, and medical evidence connecting the current disability to the stressor.  38 C.F.R. § 3.304(f)(1) (2012).  If the evidence shows the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the Veteran's statements alone may establish the stressor.  38 C.F.R. § 3.304(f)(2) (2013). 

First, the evidence is in equipoise as to whether the Veteran has a current acquired psychiatric disability.  He has current diagnoses, although not consistent to one condition.  Private psychologist PHS diagnosed the Veteran with PTSD and Major Depressive Disability.  Examination 1/12.  VA treatment from January 2012 noted "PTSD/depression stable on current dose of [medication]."  Additionally, the Veteran was diagnosed with anxiety during the November 2010 VA examination, and during VA psychological evaluations in December 2011 and February 2012.  

The November 2010 and March 2013 examiners concluded that the Veteran did not meet the criteria for PTSD or depression.  However, when the competent, credible evidence is in equipoise, the benefit of the doubt goes to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, he is deemed to have a current disability.  

The Veteran has consistently reported an in-service stressor consisting of receiving incoming enemy rockets and fire.  His Form DD-214 corroborates his deployment in Vietnam.  With regard to the criteria for PTSD, receiving enemy fire can constitute participation in combat.  See Sizemore v. Principi, 18 Vet. App. 264 (2004).  The Veteran's reports alone can be sufficient to establish participation in combat.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  His reports are competent and consistent with the circumstances of his service.

Finally, there is a positive medical opinion connecting the Veteran's psychiatric disability with his in-service stressor.  The private psychologist concluded that his psychological disabilities were at least as likely as not related to experiences sustained during his military service.  She reasoned that the Veteran demonstrated a clear and significant change in his personality, behavior, and ability to relate to others after returning from service.  See id.  He has continued to have trouble coping since Vietnam.  See id.  

The November 2010 and March 2013 VA examiner did not provide opinions on the relationship between service and PTSD and depression, as they found he did not meet the criteria for the diagnosis of those conditions.  The VA opinions are less probative than that of the private psychologist.  The private psychologist's diagnosis was based on psychological testing that was deemed to be valid.  While the VA examiner questioned the reliability of testing based on the Veteran's reports, the examiner accepted the results of similar testing conducted in 2004.

The Veteran has multiple diagnoses of polysubstance abuse and opioid dependence.  Generally, compensation is not payable for a disability based on illegal substance abuse that have been linked by the private psychologist to the diagnosed PTSD and depression.  

In summary, the evidence is in at least equipoise that the Veteran has a current psychiatric disability, variously diagnosed as PTSD, depression and anxiety disorder; an in-service combat stressor, and a positive opinion on etiology.  Therefore, the criteria for service connection have been met.  See 38 C.F.R. §§ 3.303, 3.304.  



ORDER

Service connection for an acquired psychiatric disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


